Citation Nr: 0725432	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-35 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel







INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1952 to June 1954, when he was honorably 
discharged.  He served in Korea and was awarded the Combat 
Infantryman Badge.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 denial by the Department 
of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri (the RO).

The veteran filed a claim for disability benefits based on 
tinnitus in April 2003.  That claim was denied in August 2003 
and the veteran initiated a notice of disagreement (NOD) in 
August 2003.  The RO issued a statement of the case (SOC) in 
September 2004 and the veteran perfected his appeal by filing 
a substantive appeal in October 2004.  The veteran did not 
request a hearing.      

Issues not on appeal

The above-referenced August 2003 RO decision denied service 
connection for cold injuries to both lower extremities and 
bilateral hearing loss, in addition to the tinnitus.  
However, the veteran filed a NOD in August 2003 only to the 
bilateral hearing loss and tinnitus.  In September 2004, the 
RO ordered a new hearing test for the veteran.  Upon 
receiving the results of that new hearing test, the RO issued 
the SOC in September 2004 granting service connection for the 
bilateral hearing loss, but further denying his claim of 
tinnitus.  

The veteran has not expressed disagreement with the effective 
date of service connection for hearing loss or the disability 
rating which was assigned therefor.      
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second notice of disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].  

Thus, the only issue as to which an appeal has been perfected 
is the matter of the veteran's entitlement to service 
connection for tinnitus. 


FINDING OF FACT

The competent medical evidence indicates that there is no 
nexus between the veteran's tinnitus and his service in the 
United States Army.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110
 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2006) [reasonable doubt to be resolved in 
veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with VCAA notice requirements, the RO must satisfy 
the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that a letter was 
sent to the veteran in May 2003 which was specifically 
intended to address the requirements of the VCAA.  The April 
2005 letter from the RO specifically notified the veteran 
that to support a claim for service connection, the evidence 
must show an "injury in military service or a disease that 
began in or was made worse during military service, OR an 
event in service causing injury or disease;" a "current 
physical or mental disability;" and a "relationship between 
your disability and an injury, disease, or event in 
service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the May 2003 
VCAA letter, the veteran was informed that VA was responsible 
for obtaining "[r]elevant records from any Federal agency" 
including "medical records from the military and VA Medical 
Centers."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal agency" including records from "state 
or local governments, private doctors and hospitals, or 
current or former employers."  This letter also advised the 
veteran that VA would be scheduling him for a physical 
examination and notified him of the consequences of failing 
to report for the same.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006).  More specifically, the 
veteran was advised the veteran that if "there are private 
medical records that would support your claim, complete, sign 
and return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, and we will request those records for you."  
Alternatively, the veteran was advised that he could "also 
get these records yourself and send them to us."  The letter 
further advised the veteran that VA would obtain "any VA 
medical records or other medical treatment records you tell 
us about."

The RO must request that the claimant provide any evidence in 
his possession pertaining to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  The May 
2003 letter instructed the veteran to "tell us about
any additional information or evidence that you want us to 
try to get for you."  These requests comply with the 
requirements of 38 C.F.R. § 3.159 (b) in that they informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed asbestosis.  In 
other words, any lack advisement as to those two elements is 
meaningless, because disability ratings and effective dates 
were not assigned.  The veteran's claim of entitlement to 
service connection was denied based on element (3), a 
connection between the veteran's service and the disability.  
As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to that 
crucial element.


Because as discussed below the Board is denying the veteran's 
claim, elements 
(4) and (5) remain moot.

The record indicates that the veteran received appropriate 
notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001)
[VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records and 
private treatment records.  The veteran was provided a VA 
examination in July 2003, the report of which indicates the 
examiner performed an appropriate audiological examination 
and rendered appropriate diagnoses and opinions.  An addendum 
opinion was added by the examiner in September 2004.  The 
veteran has not identified any outstanding evidence.

The veteran asks that the Board "apply the same logic" of 
Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002), to this case.  See the July 
30, 2007 Informal Hearing Presentation.  In Charles, the 
Court held that where there is evidence of record satisfying 
the first two requirements for service connection (current 
disability and in-service disease or injury), but no 
competent medical evidence addressing the third requirement 
(a nexus between the current disability and active service), 
VA must obtain a medical nexus opinion.  In this case, the RO 
did in fact obtain a VA medical nexus opinion.  Thus, Charles 
has in fact been complied with.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and provided 
testimony at an April 2007 Travel Board hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.



Pertinent Law and Regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Combat presumptions

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "[VA] shall accept as sufficient proof 
of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2005).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not 
establish service connection for a combat veteran; it aids 
him by relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
generally establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events.  See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).  In Kessel v. West, 13 Vet. App. 9 
(1999), the Court affirmed that the 38 U.S.C.A. § 1154(b) 
presumption only relates to the question of service 
incurrence, it does not relate to questions of whether the 
veteran has a current disability or whether there was a nexus 
between the in- service event and the current disability.

Analysis

The veteran seeks service connection for tinnitus.  He 
contends that he suffered tinnitus as a result loud noise 
exposure during his service in Korea for the United States 
Army.  See the August 18, 2003 NOD.

Hickson element (1) is satisfied, as the veteran has been 
diagnosed with tinnitus by the July 2003 VA examiner. 

With regard to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address disease 
and injury.

With respect to in-service disease, the veteran's service 
medical records do not reflect complaints of or a diagnosis 
of tinnitus. Indeed, it does not appear that tinnitus was 
initially identified until approximately five decades after 
service.  

Regarding in-service injury, the veteran's DD Form 214 showed 
that he served in the Korean Conflict and was awarded the 
Combat Infantryman Badge.  The combat presumption thus 
applies.  Exposed to acoustic trauma, which satisfies Hickson 
element (2), is presumed. 

Concerning Hickson element (3), medical nexus, the September 
2004 VA medical examiner opined that the veteran's tinnitus 
was mild and infrequent and likely to be naturally-occurring.  
The examiner further stated that the veteran's tinnitus was 
unlikely to be related to the veteran's in-service noise 
exposure over five decades earlier.  There is no competent 
medical evidence to the contrary.  

The only other evidence that purports to relate the veteran's 
tinnitus to events in service comes from the statements of 
the veteran himself and his representative.  
In essence, the veteran's representative disputes the 
conclusion of the VA examiner that his tinnitus is naturally 
occurring.  

However, it is now well-established that persons without 
medical training, such as the veteran and his representative, 
are not competent to relate those symptoms to a particular 
diagnosis or specific etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

The veteran's representative has suggested that the veteran's 
tinnitus has existed continually since service..  The Board 
is of course aware of the provisions of 38 C.F.R. § 3.303(b) 
relating to chronicity and continuity of symptomatology.  
However, there is no evidence of a chronic disease process in 
service and no medical evidence indicating that the veteran 
was diagnosed with tinnitus until almost 50 years after his 
separation from service.  In fact, the veteran himself first 
reported that he had tinnitus in service during his July 2003 
medical examination.  See Voerth v. West, 13 Vet. App. 117, 
120-1 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  In short, Hickson element (3), medical nexus, cannot 
be met by continuity of symptomatology.

The Board again points out that the combat presumption in 38 
U.S.C.A § Section 1154(b) does not automatically establish 
service connection for a combat veteran.  See Libertine, 
supra.  A veteran must still generally establish his claim by 
competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory, supra.
In this case, the veteran has not done so.

Accordingly, the competent medical evidence of record does 
not demonstrate that there is a relationship between in-
service incurrence of noise exposure and the veteran's 
current tinnitus.  Hickson element (3) is not met, and the 
veteran's claim fails on this basis.

For the reasons discussed above, the Board concludes that a 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for tinnitus.  The 
benefit sought on appeal is therefore denied.


ORDER

Service connection for tinnitus is denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


